EXHIBIT 10.1

GENTIVA HEALTH SERVICES, INC.

AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN

NOTICE OF PERFORMANCE CASH AWARD

 

Name of Award Recipient:    [Name] Threshold Award:    [Amount of Cash
Compensation] Target Award:    [Amount of Cash Compensation] Maximum Award:   
[Amount of Cash Compensation] Date of Grant:    [Date] Performance Period:   
[Period]

Performance Measures

The Performance Measures for the Performance Period ending December 31, 20    
will be the following pre-established fully diluted earnings per share goals for
the Fiscal Year ending December 31, 20    :

 

Performance Measures - Fiscal Year Ending December 31, 20             Threshold
    Target     Maximum        50%        100%        200%   

Fully Diluted Earnings Per Share (“EPS”)

   $ [             ]    $ [             ]    $ [             ] 

In order for the Award Recipient to earn an award for the Performance Period
ending December 31, 20    , the Threshold Performance Measure for the Fiscal
Year ending December 31, 20     must be met or exceeded; and if such Threshold
Performance Measure is not met or exceeded, no cash compensation will be earned
under this Agreement for the Performance Period ending December 31, 20     and
the Performance Cash Award will be forfeited in its entirety without payment.

The Threshold and Target performance levels (i.e., 50% and 100%) will be
increased on a pro-rata basis for EPS amounts between the Threshold and Target
or Target and Maximum levels, respectively, and will be rounded up to the next
highest whole dollar; provided that if the total cash compensation earned under
this award would exceed the total Maximum Award specified at the top of this
Notice because of such rounding, the fractional dollar amount would be rounded
down and forfeited. For example, if the Threshold EPS amount is $[            ],
the Target EPS amount is $[            ], and the actual EPS amount is
$[            ], (i.e., between the Threshold and Target performance levels),
the cash compensation will be deemed earned at a pro-rata performance level
between Threshold and Target, or at [    ]% [(    ]% + [    ]% [[    ]% X
$[            ]/$[            ]]). In the event that the cash compensation is
earned because one or more of the Performance Measures are met or exceeded for
the Fiscal Year ending December 31, 20    , the cash compensation earned will
remain subject to the vesting and forfeiture provisions prescribed



--------------------------------------------------------------------------------

in Section 3 of the Performance Cash Award Agreement reference number 002
through the end of the Performance Period ending December 31, 20    , except to
the extent such vesting and forfeiture provisions provide otherwise.

Adjustments to EPS Performance Measures

For purposes of the Agreement and this Notice, in determining the extent to
which, if any, the EPS Performance Measures are met, the Committee shall exclude
the impact of charges for restructurings, discontinued operations (including
dispositions and other divestitures), legal settlements, acquisition and
integration costs, net income from noncontrolling interests, the tax impact of
items excluded from income, extraordinary items and other unusual or
non-recurring items, including asset impairments, and the cumulative effects of
accounting changes, each as defined by generally accepted accounting principles
as identified in the Company’s financial statements, notes to the financial
statements or management’s discussion and analysis. The EPS Performance Measures
were established based on the “Medicare Reimbursement Rates” in effect on
[                    ] remaining unchanged for the entire Fiscal Year ending
December 31, 20    . To the extent such Medicare Reimbursement Rates are changed
by law, regulation or other governmental action, the Committee shall adjust the
EPS Performance Measures for the Fiscal Year ending December 31, 20    
accordingly to reflect the expected Medicare Reimbursement Rates for the
remaining portion of the Fiscal Year ending December 31, 20    . The Committee
shall not exclude the impact of acquisitions or any other business combinations
or net gain on sale of assets during the Performance Period, or any other events
not expressly referenced herein.

By signing your name below, you accept this award and acknowledge and agree that
this award is granted under and governed by the terms and conditions of Gentiva
Health Services, Inc.’s Amended and Restated 2004 Equity Incentive Plan and the
Performance Cash Award Agreement reference number 002, both of which are hereby
made a part of this document. Any capitalized terms that are not expressly
defined in this Notice shall have the meanings described in the Agreement.

 

AWARD RECIPIENT:       GENTIVA HEALTH SERVICES, INC.

 

    By:  

 

[Name]           Title:  

 



--------------------------------------------------------------------------------

Gentiva Health Services, Inc.

AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN

PERFORMANCE CASH AWARD AGREEMENT

REFERENCE 002

SECTION 1. GRANT OF PERFORMANCE CASH AWARD.

(a) Performance Cash Award. On the terms and conditions set forth in this
Agreement and each Notice of Performance Cash Award referencing this Agreement
(the “Notice”), the Company hereby grants the Award Recipient a performance
grant in the form of a Performance Cash Award. The Performance Cash Award under
this Agreement shall represent a right to receive a designated amount of cash
compensation to the extent such Performance Cash Award is earned and vested
pursuant to the terms of this Agreement. Each Notice, together with this
referenced Agreement, shall be a separate Performance Cash Award governed by the
terms of this Agreement.

(b) Equity Incentive Plan and Defined Terms. This award is granted under and
subject to the terms of the Plan, which is incorporated herein by this
reference. Capitalized terms are defined in Section 6 of this Agreement.

SECTION 2. PERFORMANCE CASH AWARD.

(a) Target Award. The Target Award means the target amount of cash compensation
covered by and subject to the terms of this Agreement as set forth in the
Notice. Subject to satisfaction of the applicable Performance Measures, the
Award Recipient can earn, as specified in the Notice, between 0% and 200% of the
Target Award.

(b) Performance Period. The Performance Period means the performance period as
set forth in the Notice.

(c) Performance Measures. Subject to the provisions of this Agreement, the
Company shall pay to the Award Recipient the amount of cash compensation that is
earned in accordance with the Performance Measures set forth in the Notice;
provided, however, that the Committee may reduce the amount of cash compensation
earned under this Award, but in no event may the Committee increase the amount
of cash compensation earned under this Award beyond the performance levels
achieved.

SECTION 3. SEPARATION FROM SERVICE.

(a) General Rule - Forfeiture of Award. Except as otherwise provided in this
Section 3, if the Award Recipient Separates from Service for any reason prior to
the end of the Performance Period, then effective at the close of business on
the date the Award Recipient Separates from Service, the Award Recipient’s
Performance Cash Award covered by this Agreement, whether earned or unearned,
shall be automatically cancelled



--------------------------------------------------------------------------------

and forfeited in its entirety without any further obligation on the part of the
Company, such that the Company shall not be obligated to pay any of the cash
compensation or any other compensation to Award Recipient with respect to such
cancelled and forfeited Performance Cash Award.

(b) Death, Disability and Certain Involuntary Separations from Service. If
during the Performance Period (i) the Award Recipient Separates from Service as
a result of the Award Recipient’s Disability or death, or (ii) the Award
Recipient experiences an involuntary Separation from Service by the Company on
account of the Award Recipient’s position being eliminated by the Company or a
reduction in force by the Company affecting multiple positions, the Award
Recipient shall be entitled to receive the portion of the Performance Cash Award
earned, if any, before such Separation from Service pursuant to Section 2(c)
above. Any cash compensation to which Award Recipient becomes entitled to
receive pursuant to the preceding sentence will be paid as soon as
administratively practicable following such Separation from Service, but in no
event later than March 15th of the calendar year immediately following the end
of the Fiscal Year in which the Award Recipient Separates from Service;
provided, however, that no cash compensation shall be paid with respect to the
Performance Cash Award unless the Committee has certified in writing that the
applicable Performance Measures set forth in the Notice and other material terms
of this Agreement have been achieved. Any payment of cash compensation on
account of the Award Recipient’s death shall be paid to the Award Recipient’s
estate.

(c) Change of Control. In the event that a Change in Control occurs prior to the
end of the Performance Period, the cash compensation that has been earned for
any Fiscal Year ending before such Change in Control plus any cash compensation
at the Target Award level for any Fiscal Year ending after such Change in
Control that has not been previously cancelled and forfeited shall become fully
vested and payable (and the Performance Period shall thereafter be deemed to
have terminated). Any cash compensation to which the Award Recipient becomes
entitled to receive pursuant to the preceding sentence will be paid to the Award
Recipient in a single lump sum payment contemporaneously with the consummation
of the Change of Control.

SECTION 4. PAYMENT OF CASH COMPENSATION AND TAXES.

(a) Payment of Cash Compensation. Except as otherwise provided in this Agreement
and subject to satisfaction of the applicable tax withholding requirements set
forth in subsection (b) below, the Company shall pay any cash compensation
earned and vested and determined under Section 2(c) in a single lump sum payment
in the calendar year immediately following the end of the Performance Period,
but no later than March 15th of such calendar year; provided, however, that:
(i) except as provided below, no cash compensation shall be paid unless the
Committee has certified in writing that the applicable Performance Measures set
forth in the Notice and other material terms of this Agreement have been
achieved; and (ii) the Company shall not pay any cash compensation if the
Committee determines, in its sole discretion, that the payment of such cash
compensation would violate the terms of the Plan, this Agreement or applicable
law.



--------------------------------------------------------------------------------

(b) Income Taxes. The Award Recipient acknowledges that any income for federal,
state or local income tax purposes that the Award Recipient is required to
recognize on account of the payment of cash compensation to the Award Recipient
shall be subject to withholding of tax by the Company.

(c) Code Section 409A. This Award is intended to be excepted from coverage under
Code section 409A and the regulations promulgated thereunder and shall be
interpreted and construed accordingly. Notwithstanding, Award Recipient
recognizes and acknowledges that Code section 409A may impose upon the Award
Recipient certain taxes or interest charges for which the Award Recipient is and
shall remain solely responsible.

SECTION 5. MISCELLANEOUS PROVISIONS.

(a) No Right to Continued Service. Nothing in the Notice, Agreement or Plan
shall confer upon the Award Recipient any right to continue in service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any parent corporation or subsidiary corporation
employing or retaining the Award Recipient) or of the Award Recipient, which
rights are hereby expressly reserved by each, to terminate his or her service at
any time and for any reason, with or without cause.

(b) Notification. Any notification required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. A notice shall be addressed to the Company at its
principal executive office and to the Award Recipient at the address that he or
she most recently provided to the Company.

(c) Entire Agreement. The Notice, this Agreement and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

(d) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

(e) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Award Recipient, the Award Recipient’s assigns and the legal
representatives, heirs and legatees of the Award Recipient’s estate, whether or
not any such person shall have become a party to this Agreement and have agreed
in writing to be joined herein and be bound by the terms hereof.

(f) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware (regardless of the law that
might otherwise govern under applicable Delaware principles of conflict of
laws).



--------------------------------------------------------------------------------

SECTION 6. DEFINITIONS.

(a) “Agreement” shall mean this Performance Cash Award Agreement.

(b) “Award Recipient” shall mean the person named in the Notice.

(c) “Board of Directors (or Board)” shall mean the Board of Directors of the
Company, as constituted from time to time.

(d) “Change of Control” shall have the meaning described in Section 13(d) of the
Plan.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(f) “Committee” shall mean the committee of the Board of Directors responsible
for administering the Plan, as described in Section 2(a) of the Plan.

(g) “Company” shall mean Gentiva Health Services, Inc., a Delaware corporation,
and any successor thereto.

(h) “Disability” shall mean that the Award Recipient is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment as determined by the Committee in its sole discretion.

(i) “Employee” shall mean any individual who is a common-law employee of the
Company or any subsidiary.

(j) “Fiscal Year” shall mean the taxable year of the Company, which is the
calendar year.

(k) “Notice” shall have the meaning described in Section 1(a) of this Agreement.

(l) “Performance Measures” shall have the meaning described in Section 2(c) of
this Agreement.

(m) “Performance Period” shall have the meaning described in Section 2(b) of
this Agreement.

(n) “Performance Cash Award” shall mean the performance grant awarded pursuant
to this Agreement, which shall represent the right to receive the designated
cash compensation to the extent the Performance Cash Award is earned and vested
pursuant to the terms of this Agreement.

(o) “Plan” shall mean Gentiva Health Services, Inc.’s Amended and Restated 2004
Equity Incentive Plan.

(p) “Separation (or Separates) from Service” shall mean the Award Recipient’s
death, retirement or other termination of employment or service with the
employer (including all persons treated as a single employer under Code sections
414(b) and 414(c)). For purposes hereof, the determination of controlled group
members shall be made pursuant to the provisions of Code sections 414(b) and
414(c); provided that the language “at least 50 percent” shall be used instead
of “at least 80 percent” each place that it appears in Code sections 1563(a)(1),
(2) and (3) and Treas. Reg. section 1.414(c)-2; provided, further, where
legitimate business reasons exist (within the meaning of Treas. Reg. section
1.409A-1(h)(3)), the language “at least 20 percent” shall be used instead of “at
least 80 percent” in each place it appears. Whether an Award Recipient has
experienced a Separation from Service will be determined based on all of the
facts and circumstances in accordance with the guidance issued under Code
section 409A and, to the extent not inconsistent therewith, the terms of the
Plan.

 

(q) “Target Award” shall have the meaning described in Section 2(a) of this
Agreement.